Exhibit 10.10
 
 
PROTOKINETIX, INCORPORATED
CONSULTING AGREEMENT


This CONSULTING AGREEMENT (the "Agreement") is made and entered into as of
December 30, 2016 and made effective as of January 1, 2017 (the "Effective
Date"), by and between ProtoKinetix, Incorporated, a Nevada corporation
("Company"), and Susan M. Woodward, an individual ("Consultant").


WHEREAS, the Company is a bio-technology company in the business of developing
anti-aging glycoproteins ("AAGP") for the purpose of enhancing cell survival and
health in various applications including transplant procedures, engraftment of
tissue and cell preservation; and


WHEREAS, the Company and Consultant entered into an agreement to perform
services for the Company effective January 1, 2016 and terminating December 31,
2016 (the "Prior Consulting Agreement"); and


WHEREAS, effective January 1, 2017, the Company and Consultant desire to enter
into a new agreement to perform certain services for the Company and Consultant
has agreed to provide such services, on the terms and conditions set forth
herein.


AGREEMENT:


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and Consultant agree as follows:


1. Services.


(a)   General Services.  During the Term (as defined below) of this Agreement
Consultant will provide the Company with such general corporate, administrative,
technical and management services as is considered necessary or advisable for
the due and proper provision of services as CFO within the normal duties of a
CFO (collectively, the "Services").


(b)   Specific Services.  Without limiting the generality of the Services to be
provided as set forth above, it is hereby acknowledged and agreed that
Consultant will provide the following specific services:


(i)     Supervision of the hiring and conduct of competent personnel as are
required for the management of the Company's financial affairs and the
production of public reporting financial documents;


(ii)    To conduct or supervise, as appropriate, the financial affairs and
reporting requirements of the Company;


(iii)   Assistance with capital funding projects and resources which are
necessarily incidental thereto;


(iv)   Assistance in the coordination of the preparation and dissemination of
business plans and reports for the Company; and


(v)    Such other activities as are necessary or incidental to the above from
time to time and as requested by the Board of the Directors of the Company.
 
 
1

--------------------------------------------------------------------------------


 
2. Compensation and Expenses.


(a)   Compensation.  Consultant shall receive compensation equal to $6,000 per
month in exchange for the Services provided to the Company (the "Base
Compensation").  The Company agrees to pay Consultant on the first day of every
month during the Term of this Agreement.


(b)   Expenses.  Promptly upon the completion of each month of Services, but no
later than the 10th day of the following month, Consultant shall provide the
Company with an invoice for Permitted Expenses (defined below).  Such invoice
shall be accurate, complete, and include sufficient detail and receipts to
substantiate amounts due hereunder.  Amounts due shall be payable within 30
business days of the Company's receipt of a correct and undisputed invoice from
Consultant.  "Permitted Expenses" include the following: (i) when requested by
the Company, reasonable expenses for travel, and (ii) other expenses
specifically approved by the Company in writing.  Notwithstanding the above, the
Company will not be responsible for any single expense in excess of $500 or
aggregate expenses in any one month of more than $2,000 without prior written
approval of the Company.


(c)   Stock Option.  On the Effective Date, Consultant will receive an option to
purchase 4,000,000 shares of common stock of the Company pursuant to the
Company's 2017 Stock Option and Stock Bonus Plan and the Stock Option Agreement
between the Company and Consultant dated January 1, 2017.


3. Ownership.  (a) Ownership of Work Products.  To the extent that the Services
provided hereunder include original material subject to copyright (referred to
as "Work Product"), Consultant agrees that the Services are done as a "work for
hire" as that term is defined under U.S. copyright law, and that as a result,
the Company shall own all copyrights in and to the Work Product.  To the extent
that the Work Product does not qualify as a work for hire under applicable law,
and to the extent that the Work Product includes material subject to copyright,
patent, trade secret, or other proprietary right protection, Consultant hereby
assigns to the Company, its successors and assigns, all right, title and
interest in and to the Work Product, including all copyrights, patents, trade
secrets, and other proprietary rights therein (including renewals thereof). 
Consultant shall execute and deliver such instruments and take such other action
as may be required and requested by the Company to carry out the assignment
contemplated by this paragraph.  To the extent permitted by applicable law,
Consultant hereby waives all moral rights in and to the Work Product.


(b)   License for Prior Works.  By incorporating into any Services any original
work or authorship created prior to this Agreement ("Prior Works"), Consultant
thereby grants the Company a worldwide, perpetual, nonexclusive, transferable
license to use, distribute, publish, or publicly display such Prior Works and
modify such Prior Works as incorporated into the Services.
(c)   Ownership of Equipment.  Unless otherwise expressly set forth elsewhere in
this Agreement, any and all tangible equipment, materials, documentation, or
other items provided by the Company in connection with this Agreement shall
remain the property of the Company.
 
2

--------------------------------------------------------------------------------

 
(d)   Ownership of Intellectual Property.  The Company shall retain title to and
all rights in all intellectual property provided by the Company in connection
with the Services, including, but not limited to, any know-how related to the
Services or products provided or developed in the course of Consultant's
Services or the creation of Work Product, such as hardware, software, data,
media or other tools or technologies.
4. Confidentiality.


(a)   Nature of Confidential Information.  In this Agreement, "Confidential
Information" includes, but is not limited to, information, whether or not in
written form, which has a business purpose and is not known or generally
available from sources outside the Company or typical of industry practice,
including but not limited to, the Company's internal structure, financial
affairs, programs, software systems, procedures, manuals, confidential reports,
marketing methods, the amount, nature and type of services and methods used and
preferred by the Company's vendors and customers and the fees paid by such
persons or entities; the identity of the Company's present and prospective
customers and vendors; customer and vendor lists; any data relating to a
customer or vendor of the Company; the Company's business arrangements and
costs; and information regarding earnings, forecasts, reports and technical data
of the Company, provided that Confidential Information does not include:


(i)    Information that is in the public domain at the date hereof or becomes
part of the public domain after the date hereof through no act or omission of
Consultant;


(ii)   Information which Consultant can prove was in its possession prior to the
date hereof and was not acquired by Consultant from the Company or any person
under a confidentiality obligation to the Company;


(iii)  Documents or information independently developed by or for Consultant;
and


(iv)  Information received by Consultant without restriction as to disclosure
from a third party who has the lawful right to disclose the same.


(b)   Agreement to Keep Information Confidential.  Consultant acknowledges the
confidential and proprietary nature of the Confidential Information, shall keep
all Confidential Information in strict confidence and will not disclose or
dispose of any Confidential Information to any third party.  Consultant may,
however, disclose the Confidential Information to its officers, employees,
advisers and agents who need to know the Confidential Information for the
purposes of the evaluating and assessing the Confidential Information.  All
individuals receiving any Confidential Information under this Agreement shall be
directed by Consultant to treat the Confidential Information confidentially
pursuant to the terms of this Agreement.  Nothing in this Agreement prevents
Consultant from disclosing any Confidential Information as may be required by
applicable law, regulation, court order or securities regulatory authority.
 
 
3

--------------------------------------------------------------------------------

 


(c)   No-Trade.  Consultant acknowledges that it may be in possession of
material nonpublic information which is considered to be any information
concerning the Company that is both (i) material (meaning the average investor
would want to know such information before deciding whether to buy, sell or hold
securities of the Company, or, in other words, information that could affect the
market price of Company securities); and (ii) nonpublic (meaning the information
has not been disclosed in the Company's filings with the SEC or in a press
release issued by the Company that has been broadly disseminated to the
investing public).  Information is not considered public until the second
business day after such disclosure in an SEC filing or press release.  If such
material nonpublic information is disclosed to the public, Consultant may not
trade in Company securities until the second business day after such disclosure
(i.e., the second day after the applicable SEC filing or press release).  The
prohibition on trading while in possession of material nonpublic information
continues for as long as any information Consultant has is both material and
nonpublic and can continue even after Consultant's engagement with the Company
has terminated.


5. Termination.


(a)   Term. This Agreement shall commence as of the Effective Date and continue
until December 31, 2017 (the "Term").


(b)   Termination for Cause.  The Company will have the right to terminate
Consultant upon written notice for Cause.  The term "Cause" means as a result of
(i) any breach of any written policy of the Company; (ii) conduct involving
moral turpitude, including, but not limited to, misappropriation or conversion
of assets of the Company (other than immaterial assets); (iii) Consultant's
conviction of, or entry of a plea of nolo contendere to, a felony; or (iv) a
material breach of this Agreement.  The term "Cause" shall not mean as a result
of the death or disability of Consultant.


(c)   Termination Upon a Change of Control.  This Agreement shall terminate
automatically upon a Change of Control of the Company.  Upon termination
pursuant to this provision, the Consultant shall be entitled to twelve times the
Base Compensation per years of service (including the pro-rata amount for
partial years of service).  For purposes of this Agreement, a "Change of
Control" shall mean any of the following:


(i)   Any consolidation or merger of the Company with or into any other
corporation or other entity or person, or any other corporate reorganization,
other than any such consolidation, merger or reorganization in which the
shareholders of the Company immediately prior to such consolidation, merger or
reorganization, continue to hold at least a majority of the voting power of the
surviving entity in substantially the same proportions (or, if the surviving
entity is a wholly owned subsidiary, its parent) immediately after such
consolidation, merger or reorganization;
 
4

--------------------------------------------------------------------------------

 

 
(ii)   Any transaction or series of related transactions to which the Company is
a party in which in excess of 50% of the Company's voting power is transferred;
or


(iii)  The sale, lease, transfer, or other disposition of all or substantially
all of the assets of the Company, except where such sale, lease transfer or
other disposition is to a wholly owned subsidiary of the Company.


(d)   Payment Upon Termination.  If this Agreement is terminated by the Company
(other than for Cause), the Company shall pay the Consultant a termination fee
equal to:


(i)   If the Agreement is terminated within 12 months of the Effective Date,
twelve times the Base Compensation in effect on the date of termination per
years of service (including the pro-rata amount for partial years of service);
and


(ii)  Treatment of any stock options or warrants held at the time of the
Consultant's termination will be governed by the option or warrant agreement
granting the same.


(e)   Survival.  In the event of termination of this Agreement for any reason,
Sections 3 through 6 shall survive indefinitely.


6. Indemnification.


(a) Indemnification.  Each party agrees to indemnify and save the other, its 
affiliates and their respective directors, officers, consultants and agents
(each an "Indemnified Party") harmless from and against any and all losses,
claims, actions, suits, proceedings, damages liabilities or expenses of
whatsoever nature or kind, including any investigation expenses incurred by any
Indemnified Party to which an Indemnified Party may become subject by reason of
breach of this Agreement or of law by the defaulting party.  Notwithstanding the
above, the Company shall indemnify and hold harmless Consultant from and against
any claims, damages, losses or expenses incurred by Consultant which arise out
of any acts or omissions taken in good faith by Consultant in connection with or
related to Consultant's performance of the Services.


7. General Terms.


(a)   Return of Work Product.  Consultant agrees, promptly upon completion of
the Services or other termination of this Agreement, to deliver to the Company
all Work Product and to return all notes, designs, code, storage devices,
documents and any other Company materials, including Confidential Information. 
Consultant shall not retain any such materials without the Company's written
approval.


(b)   No Employer-Employee Relationship.  The Company and Consultant understand,
acknowledge, and agree that Consultant's relationship with the Company will be
that of an "independent contractor" and not that of an employee.  Contractor
will be an "independent contractor" and Contractor will be entitled to work at
such times and places as Contractor determines appropriate, will not be under
the direction or control of the Company or the manner in which Contractor
performs the Services.  Consultant will not be entitled to any of the benefits
which the Company may make available to its employees (which benefits may in the
future include, but not be limited to, group health or life insurance,
profit-sharing or retirement benefits).
 
5

--------------------------------------------------------------------------------

 


(c)   Taxes.  Consultant is and will be solely responsible for, and will file,
on a timely basis, all tax returns and payments required to be filed with, or
made to, any federal, state or local tax authority (including, but not limited
to Social Security, federal, state, Medicare, and all of other taxes) with
respect to the performance of Services and receipt of fees under this
Agreement.  No part of the compensation payable to Consultant will be subject to
withholding by the Company for the payment of any social security, federal,
state or any other employee payroll taxes.  If required by the Company,
Consultant shall prepare and sign such documents affirming Consultant's
citizenship and residency for tax purposes.


(d)   Client Solicitation.  While providing Services to the Company, Consultant
shall not solicit work, remuneration or other benefits of any kind directly from
any the Company contacts or affiliates without the express, prior written
consent of the Company.


(e)   Notices.  All notices, demands, requests, or other communications that may
be or are required to be given, served, or sent by any party to any other party
pursuant to this Agreement shall be in writing and shall be sent by email,
next-day courier, or mailed by first-class, registered or certified mail, return
receipt requested, postage prepaid, or transmitted by hand delivery, addressed
as follows:
 
 
If to the Company:
ProtoKinetix, Incorporated
Attn:  Clarence E. Smith, President & CEO
9176 South Pleasants Highway
St. Marys, WV  26170
Tel:  304-299-5070
Email:  csmith@protokinetix.com
With a copy to:
Burns Figa & Will PC
Attn: Victoria B. Bantz, Esq.
6400 S. Fiddlers Green Cir., #1000
Greenwood Village, CO  80111
Tel: 303-796-2626
Email: vbantz@bfwlaw.com
 
 
 
 
 
 
If to Consultant:
Susan Woodward
705 Dugan Road
Belpre, OH  45714
Tel:  740-336-1154
Email:  swoodward@protokinetix.com
   

 
(f)    Assignment.  This Agreement may not be assigned by either party without
prior written consent of the other.


(g)  Entire Agreement. This Agreement, not including any other agreement
pursuant to which securities of the Company are issued to Consultant, represents
the entire agreement between the parties and supersedes all prior negotiations,
representations, agreements, arrangements, and understandings, if any, either
written or oral, between the parties with respect to the subject matter of this
Agreement, none of which shall be used to interpret or construe this Agreement. 
If any term, covenant, condition or provision of this Agreement or the documents
and instruments executed and delivered in connection herewith is held by a court
of competent jurisdiction to be invalid, void or unenforceable, the remainder of
the provisions shall remain in full force and effect and shall in no way be
affected, impaired or invalidated.
 
 
 
6

--------------------------------------------------------------------------------


 
(h)   Law Governing.  This Agreement shall be construed and enforced in
accordance with the laws of the State of Colorado even though Consultant may
perform services or reside in other states or countries.


(i)   Amendments.  Neither party may amend this Agreement or rescind any of its
existing provisions without the prior written consent of the other party.


(j)   Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, and will become effective and binding
upon the parties at such time as all of the signatories hereto have signed a
counterpart of this Agreement.  All counterparts so executed shall constitute
one Agreement binding on all of the parties hereto, notwithstanding that all of
the parties are not signatory to the same counterpart.  In all other respects,
this Agreement shall continue to remain in full force and effect.  Facsimile or
.pdf transmissions containing signatures shall be considered delivery and shall
be deemed binding.


(k)   Remedies. As the violation by Consultant of the provisions of Sections 3
and/or 4 of this Agreement would cause irreparable injury to the Company, and
there is no adequate remedy at law for such violation, the Company shall have
the right to seek specific performance or injunctive relief against Consultant
without the posting of a bond or other security.  The remedies available with
respect to the rights and obligations under this Agreement are cumulative, and
this section shall not be construed to limit in any manner whatsoever any other
rights or remedies that may be available for any breach of this Agreement.


8. Venue.  All disputes arising out of or relating to this Agreement and all
actions to enforce this Agreement shall be adjudicated in the state or federal
courts sitting in Denver, Colorado.  The parties hereto irrevocably submit to
the jurisdiction of such courts in any suit, action or proceeding relating to
any such dispute.  So far as is permitted under applicable law, this consent to
personal jurisdiction shall be self-operative and no further instrument or
action, other than service of process or as permitted by law, shall be necessary
in order to confer jurisdiction upon the undersigned in any such court.


[Signature Page Follows]
 
 
7

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Consulting Agreement on the
date first written above.


ProtoKinetix, Incorporated
 
 
 
By:  /s/  Clarence E. Smith                       
       Clarence E. Smith, President and CEO
Consultant
 
 
 
 
/s/ Susan M. Woodward                       
Susan M. Woodward
 
 
 









 

 
8